Exhibit 99.2 First Quarter Fiscal 2011 Supplemental Operating and Financial Data for the Quarter Ended July 31, 2010 CONTACT: Lindsey Knoop Anderson Director of Investor Relations Direct Dial: 701-837-4738 E-Mail: landerson@iret.com 3015 16th Street SW, Suite 100 Minot, ND 58701 Tel: 701.837.4738 Fax: 701.838.7785 www.iret.com Supplemental Financial and Operating Data Table of Contents July 31, 2010 Page Company Background and Highlights 2 Investment Cost by Segment 5 Key Financial Data Condensed Consolidated Balance Sheets 6 Condensed Consolidated Statements of Operations 7 Funds From Operations 8 Earnings Before Interest, Taxes, Depreciation and Amortization (EBITDA) 9 Capital Analysis Long-Term Mortgage Debt Analysis 10 Long-Term Mortgage Debt Detail 11-12 Capital Analysis 13 Portfolio Analysis Stabilized Properties Net Operating Income Summary 14 Net Operating Income Detail 15-16 Stabilized Properties and Overall Economic Occupancy Levels by Segment 17 Tenant Analysis Commercial Leasing Summary 18-19 Multi-Family Residential Summary 20 10 Largest Commercial Tenants - Based on Annualized Base Rent 21 Lease Expirations as of July 31, 2010 22 Growth and Strategy Fiscal 2011 Acquisition Summary 23 Fiscal 2011 Development Summary 24 Definitions 25 Table of Contents 1 Company Background and Highlights First Quarter Fiscal 2011 Investors Real Estate Trust is a self-administered, equity real estate investment trust (REIT) investing in a portfolio of income-producing properties located primarily in the upper Midwest.IRET’s portfolio is diversified among multi-family residential, commercial office, commercial medical (including senior housing), commercial industrial and commercial retail segments. During the first quarter of fiscal year 2011, on July 15, 2010, the Company acquired two medical office buildings located in, respectively, Billings, Montana and Missoula, Montana, for a total purchase price of approximately $5.2 million, consisting of cash in the amount of approximately $957,000 and the assumption of existing debt with an interest rate of 7.06% and a maturity date of December 31, 2016, in the amount of approximately $4.3 million. The two medical office buildings were each constructed in 2001, and contain approximately 14,705 square feet and 14,640 square feet of leasable space, respectively. During the first quarter of fiscal year 2011, the Company completed construction of a single-tenant office/warehouse facility in Fargo, North Dakota. The cost to construct the facility was approximately $3.9 million, including the cost of the land plus imputed construction interest. The lease of the facility commenced on July 1, 2010. The Company had no dispositions in the first quarter of fiscal year 2011. IRET continues to pursue its announced goal of transferring the management of the majority of its commercial and multi-family residential properties from third-party property management companies to its own employees. As of July 31, 2010, the Company had under internal management a total of 146 properties in its commercial office, commercial medical, commercial industrial and commercial retail segments, totaling approximately 8.7 million square feet. Approximately 68.7% of the properties in the Company’s commercial office segment, 89.3% of the properties in its commercial medical segment, 90.0% of the properties in its commercial industrial segment, and 97.0% of the properties in its commercial retail segment, were internally managed by Company employees as of July 31, 2010. IRET continues to evaluate its portfolio of commercial properties to determine additional suitable candidates for internal management, and to establish appropriate timelines to accomplish the transfers. The transition to internal management in the Company’s multi-family residential segment also continued during the first quarter of fiscal year 2011. As of July 31, 2010, approximately 84.6% of the properties in the Company’s multi-family residential segment were internally managed by Company employees, or approximately 7,545 units in 66 properties. During fiscal year 2010 and continuing in the first quarter of fiscal year 2011, the Company added a significant number of new employees, many of whom were hired to work in multi-family residential property management. As of July 31, 2010, the Company had 359 employees, of which 283 were full-time and 76 were part-time employees; of these 359 employees, 55 are corporate staff in our Minot, North Dakota and Eden Prairie, Minnesota offices, and 304 are property management employees based at our properties or in local property management offices. These additions to staff, and associated investments in equipment, accounting and other support systems, represent a significant expense to the Company, which is reflected in an increase in property management expense attributable to the Company’s internal property management initiative of approximately $362,000 for the three months ended July 31, 2010, primarily in the multi-family residential segment. On April 7, 2009, IRET and IRET Properties entered into a continuous equity offering program sales agreement with Robert W. Baird & Co. Incorporated (Baird).Pursuant to the Sales Agreement, IRET may offer and sell its common shares of beneficial interest having an aggregate gross sales price of up to $50 million, from time to time through Baird as IRET's sales agent. Sales of common shares, if any, under the program will depend upon market conditions and other factors to be determined by IRET. IRET has no obligation to sell any common shares in the program, and may at any time suspend solicitation and offers under the program or terminate the program. During the first quarter of fiscal year 2011, IRET sold 1.8 million common shares under this program for total proceeds (before offering expenses but after underwriting discounts and commissions) of $15.0 million. IRET's first quarter fiscal year 2011 results reflect the continuing challenges the real estate industry faced during the three months ended July 31, 2010, and worsening conditions in IRET's multi-family residential segment in particular.During this quarter, factors adversely affecting demand for IRET’s commercial and multi-family properties continued to be pervasive across the United States and in IRET’s markets, with commercial tenants continuing to focus on reducing costs through space reductions and lower rents. Additionally, continued job losses pressured occupancy and revenue in the Company’s multi-family residential segment. We expect current credit market conditions and the continued high level of unemployment to maintain or increase credit stresses on Company tenants, and continue to expect this tenant stress to lead to increases in past due accounts and vacancies. In the first quarter of fiscal year 2011, IRET paid its 157th consecutive quarterly distribution per common share/unit at equal or increasing rates.The $0.1715 per share/unit distribution was paid July 1, 2010.Company management and the Board continue to review the Company’s common share distribution level in conjunction with closely monitoring the Company’s operating results during this prolonged economic downturn. As of July 31, 2010, IRET owns a diversified portfolio of 254 properties consisting of 78 multi-family residential properties, 67 commercial office properties, 56 commercial medical properties (including senior housing), 20 commercial industrial properties and 33 commercial retail properties.IRET’s distributions have been maintained or increased every year for 39 consecutive years.IRET’s shares are publicly traded on the NASDAQ Global Select Market (NASDAQ:IRET). Table of Contents 2 Company Snapshot (as of July 31, 2010) Company Headquarters Minot, North Dakota Fiscal Year-End April 30 Reportable Segments Multi-Family Residential, Commercial Office, Commercial Medical, Commercial Industrial, Commercial Retail Total Properties Total Square Feet (commercial properties) 12.1 million Total Units (multi-family residential properties) Common Shares Outstanding (thousands) Limited Partnership Units Outstanding (thousands) Common Share Distribution - Quarter/Annualized $0.1715/$0.686 Dividend Yield 8.1% Total Capitalization (see p. 13 for detail) $1.9 billion Investor Information Board of Trustees Jeffrey L. Miller Trustee and Chairman Stephen L. Stenehjem Trustee and Vice Chairman, Chair of Compensation Committee John D. Stewart Trustee, Chair of Audit Committee Patrick G. Jones Trustee C.W. “Chip” Morgan Trustee John T. Reed Trustee, Chair of Nominating and Governance Committee Edward T. Schafer Trustee W. David Scott Trustee Thomas A. Wentz, Jr. Trustee, Senior Vice President and Chief Operating Officer Timothy P. Mihalick Trustee, President and Chief Executive Officer Management Timothy P. Mihalick President and Chief Executive Officer; Trustee Thomas A. Wentz, Jr Senior Vice President and Chief Operating Officer; Trustee Diane K. Bryantt Senior Vice President and Chief Financial Officer Charles A. Greenberg Senior Vice President, Commercial Asset Management Michael A. Bosh Senior Vice President, General Counsel and Assistant Secretary Thomas A. Wentz, Sr. Senior Vice President and Chief Investment Officer Corporate Headquarters: 3015 16th Street SW, Suite 100 Minot, North Dakota 58701 Trading Symbol:IRET Stock Exchange Listing:NASDAQ Investor Relations: Lindsey Knoop Anderson landerson@iret.com Table of Contents 3 Common Share Data (NASDAQ: IRET) 1st Quarter Fiscal Year 2011 4th Quarter Fiscal Year 2010 3rd Quarter Fiscal Year 2010 2nd Quarter Fiscal Year 2010 1st Quarter Fiscal Year 2010 High Closing Price $ Low Closing Price $ Average Closing Price $ Closing Price at end of quarter $ Common Share Distributions—annualized $ Closing Dividend Yield - annualized % Closing common shares outstanding (thousands) Closing limited partnership units outstanding (thousands) Closing market value of outstanding common shares, plus imputed closing market value of outstanding limited partnership units (thousands) $ Certain statements in these supplemental disclosures are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.Such statements involve known and unknown risks, uncertainties and other factors that may cause actual results to differ materially from projected results.Such risks, uncertainties and other factors include, but are not limited to:fluctuations in interest rates, the effect of government regulation, the availability of capital, changes in general and local economic and real estate market conditions, competition, our ability to attract and retain skilled personnel, and those risks and uncertainties detailed from time to time in our filings with the Securities and Exchange Commission, including our 2010 Form 10-K.We assume no obligation to update or supplement forward-looking statements that become untrue because of subsequent events. First Quarter Fiscal 2011 Acquisitions Billings 2300 Grant Rd 2300 Grant RD, Billings, MT 59102 Missoula 3050 Great Northern Ave 3050 Great Northern Ave, Missoula, MT 59808 Table of Contents 4 Investment Cost by Segment – First Quarter Fiscal 2011 With investments in the multi-family residential and commercial office, commercial medical, commercial industrial and commercial retail segments, IRET’s diversified portfolio helps to provide stability during market fluctuations in returns from specific property types. Table of Contents 5 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (in thousands) 07/31/2010 04/30/2010 01/31/2010 10/31/2009 07/31/2009 ASSETS Real estate investments Property owned $ Less accumulated depreciation ) Development in progress 0 0 Unimproved land Mortgage loans receivable, net of allowance Total real estate investments Other assets Cash and cash equivalents Restricted cash 0 0 0 0 Marketable securities – available-for-sale Receivable arising from straight-lining of rents, net of allowance Accounts receivable, net of allowance Real estate deposits Prepaid and other assets Intangible assets, net of accumulated amortization Tax, insurance, and other escrow Property and equipment, net of accumulated depreciation Goodwill Deferred charges and leasing costs, net of accumulated amortization TOTAL ASSETS $ LIABILITIES AND EQUITY LIABILITIES Accounts payable and accrued expenses $ Revolving lines of credit Mortgages payable Other TOTAL LIABILITIES REDEEMABLE NONCONTROLLING INTERESTS – CONSOLIDATED REAL ESTATE ENTITIES EQUITY Investors Real Estate Trust shareholders’ equity Preferred Shares of Beneficial Interest Common Shares of Beneficial Interest Accumulated distributions in excess of net income ) Total Investors Real Estate Trust shareholders’ equity Noncontrolling interests – Operating Partnership Noncontrolling interests – consolidated real estate entities Total equity TOTAL LIABILITIES AND EQUITY $ Table of Contents 6 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (in thousands, except per share data) Three Months Ended OPERATING RESULTS 07/31/2010 04/30/2010 01/31/2010 10/31/2009 07/31/2009 Real estate revenue $ Real estate expenses Gain on involuntary conversion 0 0 0 0 Net operating income Depreciation/amortization ) Administrative expenses, advisory and trustee services ) Other expenses ) Impairment of real estate investment 0 0 ) ) 0 Interest ) Other income Gain on sale of other investments 0 68 0 0 0 Income tax expense ) 0 0 0 0 Net income $ Net (income) loss attributable to noncontrolling interest – Operating Partnership ) ) 39 59 ) Net loss (income) attributable to noncontrolling interests – consolidated real estate entities 24 ) 49 26 ) Net income attributable to Investors Real Estate Trust Dividends to preferred shareholders ) NET INCOME (LOSS) AVAILABLE TO COMMON SHAREHOLDERS $ $ $ ) $ ) $ Per Share Data Net income per common share – basic & diluted $ Percentage of Revenues Real estate expenses % Depreciation/amortization % General and administrative % Interest % Net income % Ratios EBITDA(1)/Interest expense x x x x x EBITDA/Interest expense plus preferred distributions x x x x x See Definitions on page 25.EBITDA is a non-GAAP measure; see page 9 for a reconciliation of EBITDA to net income (loss). Table of Contents 7 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES FUNDS FROM OPERATIONS(unaudited) (in thousands, except per share and unit data) Three Months Ended 07/31/2010 04/30/2010 01/31/2010 10/31/2009 07/31/2009 Funds From Operations(1) Net income attributable to Investors Real Estate Trust $ Less dividends to preferred shareholders ) Net income (loss) available to common shareholders ) ) Adjustments: Noncontrolling interests – Operating Partnership ) ) Depreciation and amortization Gain on depreciable property sales 0 ) 0 0 0 Funds from operations applicable to common shares and Units $ FFO per share and unit - basic and diluted $ Weighted average shares and units $ $ $ See Definitions on page 25. 8 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES EARNINGS BEFORE INTEREST, TAXES, DEPRECIATION AND AMORTIZATION (EBITDA) (unaudited) (in thousands) Three Months Ended 07/31/2010 04/30/2010 01/31/2010 10/31/2009 07/31/2009 EBITDA(1) Net income attributable to Investors Real Estate Trust $ Adjustments: Noncontrolling interests – Operating Partnership ) ) Income before noncontrolling interests – Operating Partnership Add: Interest Depreciation/amortization related to real estate investments Amortization related to non-real estate investments Amortization related to real estate revenues(2) 25 26 28 30 34 Less: Interest income ) Gain on sale of real estate, land and other investments 0 ) 0 0 0 EBITDA $ See Definitions on page 25. Included in real estate revenue in the Statement of Operations. Table of Contents 9 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES LONG-TERM MORTGAGE DEBT ANALYSIS (in thousands) Debt Maturity Schedule Annual Expirations Total Mortgage Debt Future Maturities of Debt Fiscal Year Fixed Debt Variable Debt Total Debt Weighted Average(1) % of Total Debt $ $ $ % % 0 % % 0 % 0 % 0 % 0 % % Thereafter 0 % % Total maturities $ $ $ % % Weighted average interest rate of debt that matures in fiscal year. 07/31/2010 04/30/2010 01/31/2010 10/31/2009 07/31/2009 Balances Outstanding Mortgage Fixed rate $ Variable rate Mortgage total Weighted Average Interest Rates Secured % Table of Contents 10 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES LONG-TERM MORTGAGE DEBT DETAIL AS OF JULY 31, 2010 Property Maturity Date Fiscal 2011 Fiscal 2012 Fiscal 2013 Fiscal 2014 Thereafter Total(1) Multi-Family Residential The Meadows I - Jamestown, ND(6) 8/1/2010 $ 0 $
